significant index no eo department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec in re company this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the above-named plan for the plan_year ending date this waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a manufacturer of __ its primary product is which are used to form the company sells its products with a small portion exported to other foreign domestically and in countries the company’s customers include the automotive agricultural equipment and aeronautical industries as well as small machine shops the current financial hardship was brought on by the general downturn in the economy which affected the company’s customer base particularly the automotive and aeronautical industries which in turn led to declining sales sales have declined from to in because the company's has relatively fixed manufacturing costs associated with its mostly union workforce profit margins declined dramatically as well the decrease in profit margins has affected the company’s cash_flow making it difficult for the company to fund operations and the plan at the same time and for the fiscal_year ending in both and in order to effect a recovery_of its business the company has taken a number of steps to firm up its financial situation among these steps were a reduction in payroll costs through layoffs of both union and non-union employees the replacement of its primary supplier with a new lower cost supplier and an aggressive marketing campaign to expand its customer base and increase sales these steps have allowed the company's financial situation to improve while sales dropped dramatically from to which allowed it to post a profit for the fiscal_year ended and the company has drastically reduced expenses sales leveled off in the company has also shown its determination to fund the plan by continuing to make contributions totaling despite filing for a waiver of the minimum_funding_standard furthermore on ‘o the plan for the plan_year ending the plan was merged into another plan sponsored by the company to reduce administrative expenses associated with maintaining the plans and to improve the overall funded status of the plans hence the waiver of the minimum_funding_standard for the plan_year ending -has been granted your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that the establishment of another retirement_plan or any amendment to other retirement plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b __ the date of this letter we have sent a copy of this letter to the manager ep classification in and to your authorized representative pursuant to a power_of_attorney form on file i in this office oe if you require further assistance in this matter please contact sincerely yours l- donna m prestia manager employee_plans actuarial group
